Citation Nr: 1449131	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-20 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for nephritic syndrome membranoproliferative glomerulonephritis, also claimed as a renal condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1990 to February 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge in May 2014, in a formal hearing via video conference; a transcript of that hearing is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. In October 2011, the Veteran averred he has a renal condition related to service. (See VA Veteran's Application for Compensation and/or Pension). The Veteran contends specifically that his renal condition is due to his active service while in Egypt. The Veteran was diagnosed with membranoproliferative glomerulonephritis type II in 2003. In an August 2014 and August 2011 private medical opinion, the physician opined that the Veteran probably has had this renal condition since at least 1999. The physician further opined that if the Veteran had blood and protein in his urine in 1995, than it is more likely than not that he has had the condition as far back as 1995 and possibly earlier. 

The Board finds both private medical opinions to be speculative. The earliest clinical evidence on record reflects that the Veteran first experienced an abnormal amount of protein in his urine in June 1995, sixteen months after active duty service. (See June 1995 general examination). More so, the June 1995 examination does not reflect that the Veteran's urine contained any blood. Since the objective credible clinical evidence does not reflect that the Veteran's renal condition manifested to a compensable degree within one year from active service separation, the presumption to service connection does not apply. 38 C.F.R. § 307, 309. The private medical opinions do not provide an adequate opinion in regard to whether the Veteran's condition manifested in service or whether it is casually related to service.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his renal condition. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects not only that the Veteran has a current diagnosis of a renal condition, but that it is possible that he experienced symptoms of the condition while on active service. Furthermore, the Veteran contends that the symptoms experienced may be associated with an event, injury, or disease during the his active military service.

In this case, without an adequate medical examination and medical opinion in regard the he Veteran's renal condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a renal condition.


Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his renal condition, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for a renal condition. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current renal condition is related to, or aggravated by, his military service. Any opinion should include a complete rationale.  The examiner should consider the entire claims file to include:  a.) the lay statements associated with the claim, b.) the August 2014 private physician's opinion  c.) the August 2011 private physician's opinion, and d.) the June 1995 general examination.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (4).



